DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 12 the input connection at non-inverting input of comparator 88 is missing (Figure 12, part non-inverting input of 88).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8, line 37 recites “the first pulse width modulated signal”, which should be --the second pulse width modulated signa-- because in this way is supported in the Specification and (Figures 10 and 11, parts T3 and T4).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 13 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grant (US 2010/0045254).
Regarding claim 1, Grant discloses (see figures 1-13) a control device (figure 3, part control device generated by 8-10) for a switching voltage regulator  (figure 3, part switching voltage regulator 1)  comprising a switching circuit (figure 3, part switching circuit between VIN and VOUT), the control device (figure 3, part control device generated by 8-10) comprising: a first input (figure 3, part input at VCENT) configured to receive a measure signal (figure 3, part VCENT) representative of an output voltage of the switching circuit (figure 3, part VOUT); an error detector (figure 3, part 21), configured to generate an error signal (figure 3, part 21; output signal) representative of a difference  (figure 3, part 21) between the measure signal (figure 3, part VCENT) and a nominal signal (figure 3, part VREF); a controller (figure 3, part controller generated by 22 and 9), coupled to the error detector (figure 3, part 21) and configured to generate a single control signal (figure 3, part VE2) representative of an average error of the error signal (figure 3, part 21; output signal)(paragraph [0032]; the overall integrating current error amplifier circuit 9 therefore integrates, over several switching cycles, the difference between the required current (as determined by VE1) and the current sensed (as determined by VCS). VE2 sets the average current flowing through inductor 4 in each switching cycle); a Buck modulator  (figure 3, part Buck modulator generated by 32), coupled to the controller (figure 3, part controller generated by 22 and 9) and configured to compare the single control signal (figure 3, part VE2) with a first periodic reference signal (figures 3 and 9, part RAMP1) and to generate at least one first pulse width modulated signal (figures 3 and 9, part PWM1) for the switching circuit (figure 3, part switching circuit between VIN and VOUT); and a Boost modulator (figure 3, part Boost modulator generated by 33), coupled to the controller (figure 3, part controller generated by 22 and 9) and configured to compare the single control signal (figure 3, part VE2) with a second periodic reference signal (figures 3 and 9, part RAMP2) and to generate at least one second pulse width modulated signal (figures 3 and 9, part PWM2) for the switching circuit  (figure 3, part switching circuit between VIN and VOUT)(paragraphs [0029]-[0034]); wherein the first and second periodic reference signals (figures 3 and 9, part RAMP1 and RAMP2) have a same period T (figures 9A-9C, part RAMP1 and RAMP2; same period T), same amplitude range (figures 9A-9C, part RAMP1 and RAMP2; same amplitude of 1V), same phase (figures 9A-9C, part RAMP1 and RAMP2; same phase), and different maximum and minimum values (figures 9A-9C, part RAMP1 and RAMP2; different maximum and minimum values); wherein the maximum value of the first periodic reference signal (figures 9A, part maximum of RAMP1) is lower than the single control signal (figure 9A, part VE2) in a Boost control mode (figures 9A, part RAMP1 and RAMP2; PURE BOOST MODE); wherein the minimum value of the second periodic reference signal (figures 9C, part minimum of RAMP2) is higher than the single control signal (figure 9A, part VE2) in a Buck control mode  (figures 9C, part RAMP1 and RAMP2; PURE BUCK MODE); wherein the maximum value of the first periodic reference signal (figures 9B, part maximum of RAMP1) and the minimum value of the second periodic reference signal (figures 9B, part minimum of RAMP2)  are higher and lower (figures 9B, part RAMP1 and RAMP2), respectively, than the single control signal (figure 9A, part VE2) in a transient control mode between the Buck control mode and the Boost control mode (figures 9B, part RAMP1 and RAMP2; PARTIAL FOUR-SWITCH BUCK-BOOST MODE); wherein the first pulse width modulated signal (figures 3 and 9, part PWM1) switches between on and off control values in the Buck control mode (figure 9C, part PWM1) and in the transient control mode (figure 9B, part PWM1); and wherein the second pulse width modulated signal (figures 3 and 9, part PWM2) switches between the on and off control values in the Boost control mode (figure 9A, part PWM2) and in the transient control mode (figure 9B, part PWM2) (paragraphs [0046]-[0048]).
	Regarding claim 2, Grant discloses everything claimed as applied above (see claim 1). Further, Grant discloses (see figures 1-13) the first and second periodic reference signals (figures 3 and 9, part RAMP1 and RAMP2) are triangular saw-tooth signals (figures 3 and 9, part RAMP1 and RAMP2).
Regarding claim 6, Grant discloses everything claimed as applied above (see claim 1). Further, Grant discloses (see figures 1-13) a Boolean circuit (figure 3, parts 34, 35, 5 and 6) coupled to the Buck and Boost modulators (figure 3, part Buck modulator generated by 32 and Boost modulator generated by 33).
Regarding claim 8, Grant discloses (see figures 1-13) a switching voltage regulator (figure 3, part switching voltage regulator 1) comprising: a control device (figure 3, part control device generated by 8-10) comprising: a first input (figure 3, part input at VCENT) configured to receive a measure signal (figure 3, part VCENT) representative of an output voltage of the switching circuit (figure 3, part VOUT); an error detector (figure 3, part 21), configured to generate an error signal (figure 3, part 21; output signal) representative of a difference  (figure 3, part 21) between the measure signal (figure 3, part VCENT) and a nominal signal (figure 3, part VREF); a controller (figure 3, part controller generated by 22 and 9), coupled to the error detector (figure 3, part 21) and configured to generate a single control signal (figure 3, part VE2) representative of an average error of the error signal (figure 3, part 21; output signal)(paragraph [0032]; the overall integrating current error amplifier circuit 9 therefore integrates, over several switching cycles, the difference between the required current (as determined by VE1) and the current sensed (as determined by VCS). VE2 sets the average current flowing through inductor 4 in each switching cycle); a Buck modulator  (figure 3, part Buck modulator generated by 32), coupled to the controller (figure 3, part controller generated by 22 and 9) and configured to compare the single control signal (figure 3, part VE2) with a first periodic reference signal (figures 3 and 9, part RAMP1) and to generate at least one first pulse width modulated signal (figures 3 and 9, part PWM1) for the switching circuit (figure 3, part switching circuit between VIN and VOUT); and a Boost modulator (figure 3, part Boost modulator generated by 33), coupled to the controller (figure 3, part controller generated by 22 and 9) and configured to compare the single control signal (figure 3, part VE2) with a second periodic reference signal (figures 3 and 9, part RAMP2) and to generate at least one second pulse width modulated signal (figures 3 and 9, part PWM2) for the switching circuit  (figure 3, part switching circuit between VIN and VOUT)(paragraphs [0029]-[0034]); wherein the first and second periodic reference signals (figures 3 and 9, part RAMP1 and RAMP2) have a same period T (figures 9A-9C, part RAMP1 and RAMP2; same period T), same amplitude range (figures 9A-9C, part RAMP1 and RAMP2; same amplitude of 1V), same phase (figures 9A-9C, part RAMP1 and RAMP2; same phase), and different maximum and minimum values (figures 9A-9C, part RAMP1 and RAMP2; different maximum and minimum values); wherein the maximum value of the first periodic reference signal (figures 9A, part maximum of RAMP1) is lower than the single control signal (figure 9A, part VE2) in a Boost control mode (figures 9A, part RAMP1 and RAMP2; PURE BOOST MODE); wherein the minimum value of the second periodic reference signal (figures 9C, part minimum of RAMP2) is higher than the single control signal (figure 9A, part VE2) in a Buck control mode  (figures 9C, part RAMP1 and RAMP2; PURE BUCK MODE); wherein the maximum value of the first periodic reference signal (figures 9B, part maximum of RAMP1) and the minimum value of the second periodic reference signal (figures 9B, part minimum of RAMP2)  are higher and lower (figures 9B, part RAMP1 and RAMP2), respectively, than the single control signal (figure 9A, part VE2) in a transient control mode between the Buck control mode and the Boost control mode (figures 9B, part RAMP1 and RAMP2; PARTIAL FOUR-SWITCH BUCK-BOOST MODE); wherein the first pulse width modulated signal (figures 3 and 9, part PWM1) switches between on and off control values in the Buck control mode (figure 9C, part PWM1) and in the transient control mode (figure 9B, part PWM1); and wherein the second pulse width modulated signal (figures 3 and 9, part PWM2) switches between the on and off control values in the Boost control mode (figure 9A, part PWM2) and in the transient control mode (figure 9B, part PWM2) (paragraphs [0046]-[0048]); and the switching circuit (figure 3, part switching circuit between VIN and VOUT), wherein the switching circuit (figure 3, part switching circuit between VIN and VOUT) comprises: a first half-bridge (figure 3, part first half-bridge generated by A and B) including first and second switches (figure 3, part first half-bridge generated by A and B) coupled in series (figure 3, part first half-bridge generated by A and B) between an input node (figure 3, part 12) and a reference potential node (figure 3, part GND), wherein the first switch (figure 3, part A) is configured to receive the first pulse width modulated signal (figure 3, part A; input control signal PWM1), and the second switch (figure 3, part B) is configured to receive a third pulse width modulated signal (figure 3, part B; input control signal) opposite to the first pulse width modulated signal (figure 3, part A; input control signal PWM1; through 5); a second half-bridge (figure 3, part second half-bridge generated by C and D) including third and fourth switches coupled in series (figure 3, parts C and D) between an output node (figure 3, part 14) and the reference potential node  (figure 3, part GND), wherein the third switch  (figure 3, part D) is configured to receive the second pulse width modulated signal (figure 3, part D; input control signal PWM2), and the fourth switch (figure 3, part C) is configured to receive a fourth pulse width modulated signal (figure 3, part C; input control signal) opposite to the second pulse width modulated signal [based on objection above] (figure 3, part D; input control signal PWM2; through 6); and an inductive element (figure 3, part 4) coupled between intermediate nodes of the first (figure 3, part first half-bridge generated by A and B) and second half-bridges (figure 3, part second half-bridge generated by C and D).
Regarding claim 9, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2010/0045254), in view of Tajima (US 2016/0248325).
Regarding claim 3, Grant discloses everything claimed as applied above (see claim 1). Further, Grant discloses (see figures 1-13) the controller (figure 3, part controller generated by 22 and 9). However, Grant does not expressly disclose the controller is a proportional-integral (PI) controller.
Tajima teaches (see figures 1-4) the controller is a proportional-integral (PI) controller (figure 2, part 211) (paragraph [0033]; the PID controller 111 adds up results of performing proportional control, integral control and derivative control on the differential signal e and outputs a result of the addition as the control signal S).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Grant with the PI controller features as taught by Tajima, because it provides more efficient and accurate control with more faster response time.
Regarding claim 10, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 3 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2010/0045254), in view of Dearn (US 2011/0043172).
Regarding claim 4, Grant discloses everything claimed as applied above (see claim 1). Further, Grant discloses (see figures 1-13) a triangular signal generator (figure 3, part 31) configured to generate the first and second periodic reference signals  (figures 3 and 9, part RAMP1 and RAMP2), the triangular signal generator  (figure 3, part 31) comprising: a ramp generator (figure 3, part ramp generator inside of 31) configured to generate a ramp signal as the first periodic reference signal (figures 3 and 9, part RAMP1); an offset generator (figure 3, part offset generator inside of 31)  generating an offset signal  (figure 9, part offset = 0.5 V); and configured to generate the second periodic reference signal (figures 3 and 9, part RAMP2 with the offset). However, Grant does not expressly disclose a Boost adding node coupled to the ramp generator and the offset generator.
Dearn teaches (see figures 1-7) an offset generator (figure 4, part 52) generating an offset signal (figure 4, part offset signal generated by 52); and a Boost adding node (figure 4, part boost adding node at 52 that add the boost ramp with the offset signal) coupled to the ramp generator (figure 4, part ramp generator that generate Boost ramp) and the offset generator (figure 4, part 52), and configured to generate the second periodic reference signal (figure 3, part 30) (figure 4, part second periodic reference signal input to upper input terminal of PWM comp 2)(paragraph [0046]; PWM controller 32 that receives the ramp waveforms 28 and 30 and the conventional error voltage or other control voltage Vc and variably offsets the ramp waveforms 28 and 30 during the buck-boost mode of the converter to compensate for the buck and boost duty cycles not being able to smoothly vary between 0%-100% duty cycles).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the triangular signal generator of Grant with the triangular signal generator features as taught by Dearn and obtain a triangular signal generator configured to generate the first and second periodic reference signals, the triangular signal generator comprising: a ramp generator configured to generate a ramp signal as the first periodic reference signal; an offset generator generating an offset signal; and a Boost adding node coupled to the ramp generator and the offset generator, and configured to generate the second periodic reference signal, because it provides more efficient control compensation in order to obtain more stable operation (paragraph [0028]). 
Regarding claim 11, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 4 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2010/0045254), in view of Dearn (US 2011/0043172), and further in view of Liu et al. (US 9,678,521), hereinafter Liu. 
Regarding claim 5, Grant and Dearn teach everything claimed as applied above (see claim 4). Further, Grant discloses (see figures 1-13) the first and second periodic reference signals (figures 3 and 9, part RAMP1 and RAMP2). However, Grant does not expressly disclose a voltage boosting circuit comprising: first and second memory elements, configured to receive the measure signal detect and store a peak value and, respectively, a valley value, representative of current values at a peak point and, respectively, at a valley point of the first and second periodic reference signals; a Buck adding node, coupled to the first memory element and the ramp generator; and the Boost adding node, further coupled to the second memory element.
Dearn teaches (see figures 1-7) a voltage boosting circuit (figure 4, part 32) comprising: the first (figure 3, part 28) (figure 4, part first periodic reference signal input to upper input terminal of PWM comp 1) and second periodic reference signals (figure 3, part 30) (figure 4, part second periodic reference signal input to upper input terminal of PWM comp 2); a Buck adding node (figure 4, part buck adding node at 44 that add the buck ramp), coupled the ramp generator (figure 4, part ramp generator that generate Buck ramp); and the Boost adding node (figure 4, part boost adding node at 52 that add the boost ramp with the offset signal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Grant with the voltage boosting circuit features as taught by Dearn, because it provides more efficient control compensation in order to obtain more stable operation (paragraph [0028]). 
Liu teaches (see figures 1-15) first (figure 8, part first memory element generated by right S/H related to Kp1) and second memory elements (figure 8, part second memory element generated by left S/H related to Kp2), configured to receive the measure signal detect (figure 8, part S/H input from current sensor Ri based on the current in the inductor) and store a peak value and, respectively, a valley value (figure 8, part first and second memory element generated by right and left S/H related to Kp1 and Kp2), representative of current values at a peak point (figure 8, part S/H input Vx from current sensor Ri based on the current in the inductor)(column 4; lines 13-19; For current mode control of the converter, the reference signal Vx is derived from a current sensor through a feedback path with current sensing gain, Ri, and will thus provide a triangular waveform based on the current in the inductor. Either the peaks or valleys of the triangular reference signal Vx can be tracked to provide a reference signal); a node (figure 8, part node at inverting input of Differential Gm Amplifier), coupled to the first memory element (figure 8, part first memory element generated by right S/H related to Kp1); and the node (figure 8, part node at non-inverting input of Differential Gm Amplifier), further coupled to the second memory element (figure 8, part second memory element generated by left S/H related to Kp2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Grant and Dearn with the memory elements features as taught by Liu and obtain a voltage boosting circuit comprising: first and second memory elements, configured to receive the measure signal detect and store a peak value and, respectively, a valley value, representative of current values at a peak point and, respectively, at a valley point of the first and second periodic reference signals; a Buck adding node, coupled to the first memory element and the ramp generator; and the Boost adding node, further coupled to the second memory element, because it provides more efficient and accurate control that avoid over-compensation so that stable and high system bandwidth are achieved in the power converter (column 2; lines 26-32).
Regarding claim 12, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 5 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2010/0045254), in view of Yoshino (US 7,248,030).
Regarding claim 7, Grant discloses everything claimed as applied above (see claim 6). Further, Grant discloses (see figures 1-13) the Buck modulator (figure 3, part Buck modulator generated by 32) is configured to generate a third pulse width modulated signal (figures 3 and 9, part PWM1 after inverter 5; off-time), the first (figures 3 and 9, part PWM1; on-time) and third pulse width modulated signals being opposed to each other (figures 3 and 9, part PWM1 after inverter 5; off-time), the Boost modulator (figure 3, part Boost modulator generated by 33) is configured to generate a fourth pulse width modulated signal (figures 3 and 9, part PWM2 after inverter 6; off-time), the second (figures 3 and 9, part PWM2; on-time) and fourth pulse width modulated signals being opposed to each other (figures 3 and 9, part PWM2 after inverter 6; off-time), and wherein the Boolean circuit  (figure 3, parts 34, 35, 5 and 6). However, Grant does not expressly disclose first and second OR gates and a first and second AND gates, the first OR gate being configured to receive the first and second pulse width modulated signals and generate a first drive signal; the first AND gate being configured to receive the third and fourth pulse width modulated signals and generate a second drive signal; the second OR gate being configured to receive the third and fourth pulse width modulated signals and generate a third drive signal; and the second AND gate being configured to receive the first and second pulse width modulated signals and generate a fourth drive signal.
Yoshino teaches (see figures 1-11) the Boolean circuit (figure 5, parts 36 and 37) comprises first and second OR gates (figure 5, parts 55 and 58) and a first and second AND gates  (figure 5, parts 56 and 57), the first OR gate (figure 5, part 55) being configured to receive the first (figure 5, part S5) and second pulse width modulated signals (figure 5, part S6) and generate a first drive signal (figure 5, part DH1); the first AND gate (figure 5, part 56) being configured to receive the third (figure 5, part invert S5) and fourth pulse width modulated signals (figure 5, part invert S6) and generate a second drive signal (figure 5, part DL1); the second OR gate (figure 5, part 58) being configured to receive the third (figure 5, part invert S5) and fourth pulse width modulated signals (figure 5, part invert S6) and generate a third drive signal (figure 5, part DL2); and the second AND gate (figure 5, part 57) being configured to receive the first (figure 5, part S5) and second pulse width modulated signals (figure 5, part S6) and generate a fourth drive signal (figure 5, part DH2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Grant with the Boolean circuit features as taught by Yoshino and obtain the Buck modulator is configured to generate a third pulse width modulated signal, the first and third pulse width modulated signals being opposed to each other, the Boost modulator is configured to generate a fourth pulse width modulated signal, the second and fourth pulse width modulated signals being opposed to each other, and wherein the Boolean circuit comprises first and second OR gates and a first and second AND gates, the first OR gate being configured to receive the first and second pulse width modulated signals and generate a first drive signal; the first AND gate being configured to receive the third and fourth pulse width modulated signals and generate a second drive signal; the second OR gate being configured to receive the third and fourth pulse width modulated signals and generate a third drive signal; and the second AND gate being configured to receive the first and second pulse width modulated signals and generate a fourth drive signal, because it provides more accurate switching control with power loss reduction (column 3; lines 40-43). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (US 2010/0045254), in view of Zhang (CN 102694469; English translation). 
Regarding claim 18, Grant discloses everything claimed as applied above (see claim 14). Further, Grant discloses (see figures 1-13) flowing a current in the switching circuit (figure 3, part flowing current in switching circuit between VIN and VOUT), the current (figure 3, part flowing current in switching circuit between VIN and VOUT) in the transient control mode (figure 9B, part Buck-Boost Mode). However, Grant does not expressly disclose the current having a trapezoidal shape in the transient control mode.
Zhang teaches (see figures 1-10) flowing a current in the switching circuit (figure 7, part flowing current in switching circuit between VIN and VOUT), the current having a trapezoidal shape in the transient control mode (figure 8C and 8D, part IL at buck-boost transition mode) (paragraph [0061]; buck-boost transition mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Grant with the current shape features as taught by Zhang, because it provides more smooth transition between buck and boost mode in order to obtain more stable, safe and reliable control (Abstract).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	

	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839